
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.2 (h)


    GRAPHIC [g40333.jpg]

September 9, 2010

Chris Ancell
c/o Qwest Communications International Inc.
1801 California St.
Denver, Colorado 80202

Re:    Continued Employment Following the Merger of Qwest and CenturyLink

Dear Chris:

        In connection with the upcoming merger of Qwest and CenturyLink (the
"Merger"), we are pleased to communicate the terms of your employment that will
be in effect upon the consummation of the Merger (the date of consummation, the
"Closing Date").

        First, this will confirm that the Merger will constitute a "Change of
Control" for purposes of the Qwest Equity Incentive Plan and your Severance
Agreement entered into with Qwest, dated as of August 26, 2009 (the "Severance
Agreement").

        Upon the consummation of the Merger, your position will be President
Business Markets Group, with the duties, responsibilities and reporting
relationships outlined in the "CenturyLink-Qwest Update #2 — Full Tier 1
Leadership Team Named" communication dated June 18, 2010. For the one-year
period beginning on the Closing Date (the "Initial Period"), your annual base
salary and target bonus percentage will remain the same, and your long-term
incentive award will be no less than the amount of the long-term incentive award
granted to you in March 2010. Although your target bonus percentage will remain
the same throughout the Initial Period, the bonus remains discretionary and your
actual payout could be higher or lower depending on the attainment of individual
and corporate performance measurements set by the company under the 2011 and
2012 bonus plans. If the company elects to change your target bonus percentage
at the end of the Initial Period, your 2012 bonus target will be pro-rated
accordingly. Your primary workplace will continue to be Qwest's current offices
in the Denver, Colorado area, but frequent (at times weekly) travel to Monroe,
Louisiana will be required.

        No later than ninety (90) days prior to the end of the Initial Period
(i.e., no later than ninety (90) days prior to the first anniversary of the
Closing Date), CenturyLink will communicate to you any expected changes to your
compensation, benefits or any other employment terms that will take effect on or
about the first anniversary of the Closing Date.

        CenturyLink acknowledges that the changes in your responsibilities as of
and following the Closing Date will provide you with a basis to terminate your
employment for "Good Reason," as defined in Section 3(c) of your Severance
Agreement and any applicable equity award agreement. CenturyLink agrees to waive
any right that it may have had to cure or resolve the actions otherwise
constituting Good Reason based on a change in your responsibilities during the
Good Reason Period (as defined below).

--------------------------------------------------------------------------------



Chris Ancell
September 9, 2010
Page 2

        Regardless of the actual changes to your responsibilities brought about
by the Merger, CenturyLink agrees that, at the consummation of the Merger, your
Severance Agreement will be amended as follows: for a period through the date
thirty (30) days prior to the end of the Initial Period (the "Good Reason
Period") the company will agree that you have the right, and will not contest
your ability, to terminate your employment for "Good Reason," as defined in
Section 3(c) of your Severance Agreement and any applicable equity award
agreement. CenturyLink also agrees to waive any right that it may have had to
cure or resolve the actions otherwise constituting Good Reason based on a change
in your responsibilities during the Good Reason Period. However, if you fail to
provide notice of your termination for Good Reason during the Good Reason
Period, you will waive your right to terminate your employment for Good Reason
under the Severance Agreement and any applicable equity award agreements due to
a change in your responsibilities in connection with the Merger. CenturyLink
also agrees that, at the consummation of the Merger, your Severance Agreement
will be further amended so that during the one-year period following the Initial
Period, Section 3(c)(1)(A) will read:

a reduction of either base salary or Executive's target annual bonus, where the
salary or annual target bonus are measured at the consummation of the Merger;

and Section 3(c)(1)(B) will read:

a material reduction of Executive's responsibilities measured against the
responsibilities outlined in the "CenturyLink-Qwest Update #2 — Full Tier 1
Leadership Team Named" communication dated June 18, 2010.

        In the event that you provide written notice during the Good Reason
Period and subsequently terminate your employment for Good Reason within 30 days
of providing such notice and in no event later than the first anniversary of the
Closing Date (unless a later termination date is agreed to by the company in
writing), you will be entitled to the benefits described under the applicable
provisions of your Severance Agreement, subject to all applicable terms,
conditions and restrictive covenants therein contained. Note that you are not
guaranteed employment through the Good Reason Period, and, as was the case with
your position prior to the Closing Date, we may terminate or modify the terms of
your employment at any time, subject to the terms and conditions of any
applicable severance policies, equity compensation plans, equity grant
agreements, any other employee health, welfare, retirement or benefit plan, or
other similar arrangements to which you may be a party, including your Severance
Agreement (as amended by this letter agreement).

        This letter agreement is governed by and construed in accordance with
the laws of Colorado, without reference to principles of conflicts of law. Any
modification of this letter agreement will be effective only if it is in writing
and signed by you and CenturyLink.

        The effectiveness of this letter agreement is contingent upon the
consummation of the Merger. In the event that the Merger is not consummated,
this letter agreement is of no force and effect.

        Very truly yours,
s/ Donald A. McCunniff
Donald A. McCunniff
Senior Vice President, Human Resources
Acknowledged and Agreed:
 
 
 
 
/s/ Chris Ancell


--------------------------------------------------------------------------------

Chris Ancell
 
 
 
 
2-28-2011


--------------------------------------------------------------------------------

Date
 
 
 
 

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.2 (h)

